
	

113 S1418 IS: Witness Security and Protection Grant Program Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1418
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Attorney General to make competitive
		  grants to State, tribal, and local governments to establish and maintain
		  witness protection and assistance programs.
	
	
		1.Short titleThis Act may be cited as the
			 Witness Security and Protection Grant
			 Program Act of 2013.
		2.Witness
			 protection grant program
			(a)DefinitionsIn
			 this section—
				(1)the term
			 applicant means a State, tribal, or local government that applies
			 for a grant under this section; and
				(2)the terms
			 serious drug offense and serious violent felony have
			 the meaning given those terms in section 3559(c)(2) of title 18, United States
			 Code.
				(b)Grants
			 requiredSubject to
			 subsection (j), the Attorney General shall make competitive grants to State,
			 tribal, and local governments to establish or maintain programs that provide
			 protection or assistance to witnesses in court proceedings involving—
				(1)a homicide, serious violent felony, or
			 serious drug offense; or
				(2)gangs or organized crime.
				(c)CriteriaIn
			 making grants under this section, the Attorney General shall evaluate
			 applicants based upon the following:
				(1)The extent to
			 which the applicant lacks infrastructure to support programs that provide
			 protection or assistance to witnesses.
				(2)The prevalence of
			 witness intimidation in the jurisdiction of the applicant.
				(3)The percentage of
			 cases not prosecuted by the applicant due to witness intimidation.
				(4)The number of
			 homicides per capita committed in the jurisdiction of the applicant.
				(5)The number of
			 serious violent felonies or serious drug offenses per capita committed in the
			 jurisdiction of the applicant.
				(6)The extent to
			 which organized crime is present in the jurisdiction of the applicant.
				(7)Any other criteria
			 that the Attorney General determines appropriate.
				(d)Technical
			 assistanceFrom amounts made
			 available under subsection (j) to carry out this section, the Attorney General,
			 upon request of a recipient of a grant under this section, shall direct the
			 appropriate offices within the Department of Justice to provide technical
			 assistance to the recipient to the extent the Attorney General determines
			 technical assistance is needed to establish or maintain a program that provides
			 protection or assistance to witnesses.
			(e)Best
			 practices
				(1)ReportA
			 recipient of a grant under this section shall submit to the Attorney General a
			 report, in such form and manner and containing such information as specified by
			 the Attorney General, that evaluates each program established or maintained
			 pursuant to the grant, including policies and procedures under the
			 program.
				(2)Development of
			 Best PracticesBased on the reports submitted under paragraph
			 (1), the Attorney General shall develop best practice models to assist State,
			 tribal, and local governments in addressing—
					(A)witness
			 safety;
					(B)short-term and
			 permanent witness relocation;
					(C)financial and
			 housing assistance; and
					(D)any other services
			 related to witness protection or assistance that the Attorney General
			 determines necessary.
					(3)Dissemination to
			 StatesNot later than 1 year after developing best practice
			 models under paragraph (2), the Attorney General shall disseminate the models
			 to State, tribal, and local governments.
				(4)Sense of
			 CongressIt is the sense of Congress that State, tribal, and
			 local governments should use the best practice models developed and
			 disseminated under this subsection to evaluate, improve, and develop witness
			 protection or witness assistance programs as appropriate.
				(5)Rule of
			 construction relating to sensitive informationNothing in this
			 section shall be construed to require the dissemination of any information that
			 the Attorney General determines—
					(A)is law
			 enforcement sensitive and should only be disclosed within the law enforcement
			 community; or
					(B)poses a threat to
			 national security.
					(f)Federal
			 share
				(1)In
			 generalThe Federal share of the cost of a program carried out
			 using a grant made under this section shall be not more than 75 percent.
				(2)In-kind
			 contributions
					(A)In
			 generalSubject to subparagraph (B), the non-Federal share for a
			 program carried out using a grant made under this section may be in the form of
			 in-kind contributions that are directly related to the purpose for which the
			 grant was made.
					(B)Maximum
			 percentageNot more than 50 percent of the non-Federal share for
			 a program carried out using a grant made under this section may be in the form
			 of in-kind contributions.
					(g)Administrative
			 costsOf amounts made available to carry out this section for a
			 fiscal year, the Attorney General may use not more than 5 percent for
			 administrative costs.
			(h)Geographic
			 distributionIn making grants under this section, the Attorney
			 General shall—
				(1)to the extent
			 reasonable and practical, ensure an equitable geographical distribution
			 throughout the United States of programs that provide protection or assistance
			 to witnesses; and
				(2)give due
			 consideration to applicants from both urban and rural areas.
				(i)Report to
			 CongressThe Attorney General
			 shall submit a report to Congress—
				(1)not later than December 31, 2014, on the
			 implementation of this section, including any information on programs funded by
			 grants made under this section; and
				(2)not later than December 31, 2019, on the
			 programs funded by grants made under this section, including on best practice
			 models developed under subsection (e)(2).
				(j)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for each of fiscal years 2014 through 2018.
			
